Title: To George Washington from Gouverneur Morris, 22 January 1790
From: Morris, Gouverneur
To: Washington, George


Duplicate 
SirParis 22d January 1790   
I received from Major Hasgill who arrived here on the twenty first Instant the two Letters which you did me the Honor to write upon the thirteenth of October. I shall in Consequence set off for London as soon as I possibly can. When last in that City I saw the Duke of Leeds twice at the french Embassadors, and from some slight Circumstances was induced to beleive that the british Court are better disposed towards a Connection with the United States than they were some eighteen Months ago—the principal Difficulty will I imagine arise from the personal Character of the King, which is that of Perseverance, and from the personal Dislike which he bears to his former Subjects.

Yesterday I went to dine with the Count de Montmorin and exprest to him my Wish that France might seize the present Moment to establish a liberal System of Commercial Policy for her Colonies. I observed that her Interest was deeply at Stake, because America could always dispose of the Islands and would naturally wish to see them in Possession of that Power under whose Government they would be most advantageous to her. That nothing could tend much to make the United States desirous of an Alliance with Britain as to exclude them from a free trade with the french Colonies. That if the Metropolis wishes to preserve the Affection of her distant Subjects and to derive from them the greatest commercial Benefit, she ought to suffer them to draw their Subsistence from that quarter where they can obtain it most cheaply. He assured me that he was fully of my Opinion. Said that our Position rendered it proper to make in our favor an Exception from their general System respecting other Nations; and that he hoped within a fortnight Something might be done. But he lamented (as he had done before) that they have here no Chief Minister and consequently no fixed Plan nor Principles. I shall see him again before I depart and also Monsieur de la Luzerne within whose Department this Matter most regularly lies. He is an adherent of the exclusive System which is unfortunate. In the national Assembly also there is a considerable Difficulty: Among the most violent of the violent Party are some Representatives of Cities on the Western Coasts of this Kingdom whose chief Commerce is with the Islands, and those who wish for the closest Union with America do not wish to offend these Gentlemen and therefore are desirous of waving the Matter at present. For my own Part, I am very desirous that the Business should be put in Train at least. If successful so much the better, but at any Rate it will give an Alarm on the other Side of the Channel. If either of these rival Nations sets the Example, the other will soon follow, and altho it is not very clear that the Actings and Doings of the Assemblee nationale in general will long endure yet whatever they grant to us in this particular Business, those who come after them will be fearful of retracting. Under these Impressions for a long Time past I have been endeavoring to smoothe the Way towards our Object and I beleive in the Success. I am Sir, very respectfully your most obedient & humble Servant

Gouv. Morris

